Citation Nr: 1202647	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  05-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability, other than comedones, to include as due to herbicide exposure.

2.  Entitlement to service connection for microscopic hematuria, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in pertinent part, denied the benefits sought on appeal.  The RO further denied claims for infertility and diabetes.  

In July 2007, the Board affirmed the denials, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Memorandum Decision, the Court determined the Veteran did not challenge the Board's denials as to service connection for infertility and diabetes mellitus.  As such, the Court deemed the claims abandoned.  The Court reversed the Board's July 2007 denial of the claim for service connection for comedones; the issues of  service connection for a skin disability, other than comedones, and microhematuria were vacated and remanded for further development.  In September 2010, the Board granted service connection for comedones and remanded claims for microhematuria and a skin disability, other than comedones, to the RO for further development and adjudication.

The matters have been returned to the Board and are now ready for appellate disposition.  For the sake of clarity, the claims have once again been recharacterized as they appear on the cover page of the instant decision.   




FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all 
relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran served in the Republic of Vietnam (RVN) and thus, his exposure to herbicides, including Agent Orange, is presumed.

3.  The Veteran is not shown to have manifested a skin disability, other than comedones, in service or for many years thereafter; a skin disorder, other than comedones, is not otherwise shown to be causally related to service.

4.  The Veteran is not shown to have manifested microscopic hematuria in service or for many years thereafter; microscopic hematuria is not shown to be causally related to service, including exposure to herbicides.



CONCLUSIONS OF LAW

1.  The Veteran does not have a skin disability, other than comedones, due to disease or injury that was incurred in or aggravated by active service nor is one presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The Veteran does not have microscopic hematuria due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 


Duty to Notify 

The record shows that in May 2004 and October 2010 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in May 2004, which was prior to the July 2004 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  
In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims for service connection.  The Veteran was provided notice in accordance with the Dingess decision in May 2006.   A supplemental statement of the case was issued in October 2011, thereby curing the defect in timeliness of the notice.   See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records (DD-214), post-service VA medical records, reports of VA examination, and the transcript from the April 2007 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.  Notably, the Veteran indicated in August 2010 and October 2010 that he had no additional information or evidence to submit in support of his claims.

The Board notes the matters were remanded by the Board in September 2010 for further development, to include ordering VA examinations (which were conducted in March 2011) and obtaining any outstanding VA and private medical records.  In October 2010, the Veteran was asked to identify any private providers and VA facilities that had treated him for the claimed disorders, to include the dates of treatment.  He was further provided authorization and consent forms to obtain any identified private medical records.  The Veteran responded in October 2010, that he had no further evidence to submit in support of his claims and asked that the Board use the evidence of record to adjudicate his claims.  The Board would also point out that despite the Veteran's testimony that he sought treatment from VA in approximately 2000 or 2001, records from the Tampa VA Medical Center show that he first sought treatment in April 2003.  Thus, any further efforts to obtain outstanding VA or private medical records, if any, would be futile.  38 C.F.R. § 3.159(c)(1),(2).  Finally, the Court has held that the duty to assist is by no means a one-way street, and a veteran's obligation to provide certain facts, in this case by providing names of private providers and locations of VA facilities, including the dates he sought treatment, as well as submitting the necessary consent forms, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998).
 
For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Criteria

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam. 
38 C.F.R. § 3.313.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service person must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

Regulations state that a Veteran who, during active military, naval, or air service, served in Vietnam between January 1962 and May 1975 shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 116(f).  However, service "in" the Republic of Vietnam has been interpreted as requiring a Veteran to have set foot on land in the Republic of Vietnam rather than mere shipboard service in offshore waters.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008)(finding foot-on-land rule to be permissible statutory interpretation), cert denied, 129 S. Ct. 1002 (2009); see also  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e).  

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).

III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Skin Disability

The Veteran contends that his current skin disability, variously diagnosed as impetigo, neurodermatitis, rash, and lesions, is due to herbicide (Agent Orange) exposure.  He alleges, through statements and testimony, that he was exposed to Agent Orange when he was stationed in the RVN between May 1968 and May 1969.  He testified in April 2007 that he began experiencing blister-like symptoms on his arms, legs, and top of his head beginning in the mid 1970s.  He maintains that his skin problems have continued to the present day.  

Having carefully considered the claim in light of the record and the applicable law, the Board finds that service connection is not warranted for a skin disability, other than comedones, including as a result of herbicide exposure.  In this case, the Veteran was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  His DD-214 verifies that he served in RVN from May 1968 to May 1969.  
Thus, he is presumed to have been exposed to herbicides in service, including Agent Orange.  38 U.S.C.A. § 1116(f).

However, even if the Veteran is presumed exposed, he has not been diagnosed with a skin disease associated with such exposure, i.e. chloracne or other acneform disease consistent with chloracne.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Thus, the Board shall proceed with determining entitlement to service connection on a direct causation basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Service treatment records reflect that in April 1968, the Veteran was treated for cellulitis of the hand, after he fell on it in March 1968.  He was treated for cellulitis and an abscess over the left patella in October 1969 after he fell over a foot locker.  In August 1970, he had a heat rash under his left arm.  He was prescribed hydrocortisone.    

The mere fact that the Veteran was treated for cellulitis and heat rash is not enough to establish that a chronic skin disability, other than comedones, manifested in service.  38 C.F.R. § 3.303(b).  In this case, there were no further skin complaints during service and the October 1970 separation examination was negative for complaints of or a diagnosed skin condition.

Post-service, the first complaints pertaining to the Veteran's skin were dated in 2003, some 33 years after his discharge from active military service.  An April 2003 VA outpatient treatment record noted the Veteran complained of little red bumps that took forever to heal.  He further informed treatment providers that he had occasional red pustules that would develop on his face and arms since the 1970s.  

In June 2003, the Veteran indicated that recurrent sores on his arms began 10+ years ago.  He denied treatment with a dermatologist.  Examination of his head, face, neck, skin and upper and lower extremities were normal.  The provider indicated there was an unknown diagnosis for the reported skin rash.  The examiner opined any "medical condition or diagnosis (including all diagnoses and symptoms documented for this patient) could possibly be related to exposure to herbicides during prior service in Vietnam."  In July 2003, the Veteran had neurodermatitis. The examiner found a lichenified plaque of eczema on the dorsum of his hand and forearm. 

In June 2006, the Veteran was diagnosed with a rash/lesion on his right hand.  A September 2006 dermatology consult noted a faintly pigmented one centimeter patch located on the Veteran's right hand, though no appreciable lesion was seen on physical examination.  It was thought to possibly be inflamed seborrheic keratosis.  No etiology opinion was provided for this possible diagnosis.  The Board notes that comedones found on examination were considered to be related to Agent Orange exposure, for which service connection is currently in effect.  A November 2006 entry shows a skin lesion on the right arm.  No etiology opinion was provided. 

Treatment notes dated in 2007, 2008, and 2009 show no skin rashes.  In May 2010, the Veteran had normal skin integrity.  

The Board first finds there was a lengthy period without treatment (between separation from service in 1970 and the first complaints of a skin rash in 2003) that weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

This absence of evidence of complaints or treatment of a skin disability until 2003 constitutes negative evidence against the claim because it tends to disprove that a skin disability, other than comedones, was the result of the Veteran's active service.  Id.  Notably, there were no complaints or treatment for the skin disability sought on appeal during service.  While the Veteran was treated for cellulitis in 1968 and 1969, and a heat rash in 1970, there were no further complaints after August 1970 and up until 2003.    

The Board is cognizant that the Veteran is competent to report episodes of skin rashes, lesions, or break-outs.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  To the extent that the Veteran may be asserting that he had continued or ongoing problems with his skin since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, there was no skin condition at the time of discharge examination or for many years thereafter.  Further, the skin conditions treated during service were distinct and different from those at issue herein that were identified after service.  The Veteran was treated for certain acute skin problems during service (cellulitis and heat rash), and the fact that the service treatment records (STRs) did not demonstrate other skin disorders is evidence against the claim that current skin disability began in service.  The Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the STRs.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  Additionally, the silence of the STRs thus diminishes the Veteran's recent statements that his post-service skin disorders began during service.   The Veteran denied any prior treatment with a dermatologist in June 2003.  Thus, the Veteran's current assertions of his having had chronic or recurrent skin problems since service are not consistent with his own actions and the overall record.

Moreover, no medical professional has provided any opinion linking a skin disability, other than comedones, to any aspect of the Veteran's period of service.  The March 2011 VA examiner opined that the Veteran's current skin condition was less likely than not caused by or a result of military service, including herbicide exposure.  The examiner reasoned the Veteran left service in 1970 and the reported skin condition did not start until the mid 1970s.  The examiner further noted that no skin condition manifested to a degree of 10 percent or more within the year of discharge and that the current condition was not one associated with herbicide exposure. 

The Board is aware the June 2003 VA treatment provider opined any "medical condition or diagnosis (including all diagnoses and symptoms documented for this patient) could possibly be related to exposure to herbicides during prior service in Vietnam."  However, as the opinion is expressed in the terms of "possible," it is too speculative to establish a nexus.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (The term "may" also implies that it "may not" and it is too speculative to establish a nexus).  
  
While the Veteran contends he has a skin condition, other than comedones, as a result of herbicide exposure and/or an incident of active military service, his statements do not constitute competent evidence of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  Id; see also  Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).   A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, the Veteran has various skin disabilities that only medical personnel can identify by diagnosis and provide a nexus opinion.   

In sum, the evidence is not in relative equipoise.  The preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


B. Microscopic Hematuria.

The Veteran filed a claim for service connection for microscopic hematuria.  He contends that his current condition is due to herbicide (Agent Orange) exposure.  He testified in April 2007 that hematuria began showing up on tests in the late 1970s to mid 1980s.  He maintains that these laboratory findings have continued to the present day.  

Having carefully considered the claim in light of the record and the applicable law, the Board finds that service connection is not warranted for microscopic hematuria, including as a result of herbicide exposure.  While the Veteran is presumed to have been exposed to herbicides in service, including Agent Orange, microscopic hematuria is not a disease associated with such exposure.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Thus, the Board shall proceed with determining entitlement to service connection on a direct causation basis.  Combee, 34 F.3d at 1042.   

In this case, service treatment records are wholly devoid of complaints or treatment for microscopic hematuria, to include the October 1970 separation examination, which contained a negative urinalysis.  

Post-service, the first complaints of recurrent microscopic hematuria are contained in VA outpatient treatment records dated in October 2003, some 33 years after the Veteran's discharge from service.  The provider noted microscopic hematuria was per reported history by the Veteran.  At that time, urine cytology was negative.  The renal sonar of the bladder was unremarkable.  There was a cyst in the left kidney that was benign in appearance.

An entry dated in February 2005 noted hematuria, but the cystoscopy was negative, as was the ultrasound.  A July 2005 letter from the Watson Clinic revealed that kidney function was normal.  VA outpatient treatment records dated in July 2006 and August 2006 show the Veteran denied gross hematuria.  He was simply diagnosed with a history of microscopic hematuria.  A September 2006 administrative note indicated three red blood cells were found in the Veteran's urine.  In March 2007, there was no hematuria and the renal cyst was stable. 

A July 2008 entry reveals that a February 2008 workup was negative for hematuria.  In October 2009, the Veteran had a history of microscopic hematuria.  The current urinalysis revealed less than 4 red blood cells.  The Veteran was considered asymptomatic.

First, the Board finds there is absence of evidence of complaints or treatment of microscopic hematuria between discharge from active service in 1970 and the first reports in 2003.  This constitutes negative evidence against the claim because it tends to disprove that microscopic hematuria was the result of the Veteran's active service, especially since there were no complaints or treatment for the claimed condition in service.  Maxson, supra.  

The Board is cognizant that the Veteran is competent to report that he was told that had microscopic hematuria; however, to the extent that the Veteran may be asserting that he had microscopic hematuria since service (diagnosing his own condition), it is not shown that he has the necessary training to be competent to offer an opinion.  His statements alone cannot constitute competent evidence of a medical diagnosis as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu, 2 Vet. App. at 494-95; Layno, supra; see also Rucker, 10 Vet. App. at 74.  

Since there were no findings of microscopic hematuria in service, at the time of discharge examination, or for many years thereafter, service connection may only be granted if a link has been shown between the microscopic hematuria and an incident of the Veteran's active service.  This is not the case in the instant matter.    

No medical professional has provided any opinion linking microscopic hematuria to any aspect of the Veteran's period of service.  Notably, the March 2011 VA examiner reviewed the claims folder and indicated, by the Veteran's own admission, the initial microscopic hematuria was not diagnosed until the mid 1970s with no etiology found on investigation.  The examiner determined the Veteran had no history of hospitalization, surgery, trauma to the genitourinary system, neoplasm, general systemic symptoms due to genitourinary disease, urinary symptoms, renal dysfunction, acute nephritis, or hydronephrosis.  

Physical examination revealed a normal bladder and urethra with no abdominal or flank tenderness.  The examiner noted that a June 2008 computerized tomography (CT) of the abdomen showed a stable cyst in the upper pole of the left kidney, likely benign, with no further follow-up advised.  Based on this information, the examiner opined microscopic hematuria was not related to the Veteran's active military service.  The examiner further noted that microscopic hematuria was not a disease related to Agent Orange exposure.  The renal cyst was found to be benign.  Microscopic hematuria was considered to have no significant effects on occupation or activities of daily living.  

In sum, the preponderance of the evidence is against the claim and the appeal 
involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  


ORDER

Entitlement to service connection for a skin disability, other than comedones, to include as due to herbicide exposure, is denied

Entitlement to service connection for microscopic hematuria, to include as due to herbicide exposure, is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


